
	

114 HR 4571 IH: Reducing Unexpected Deaths in Infants and Children Act of 2016
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4571
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Ms. Moore (for herself, Ms. Jackson Lee, Mr. Grijalva, Mr. Ryan of Ohio, Mr. Hastings, Mr. Rangel, Mrs. Beatty, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to improve the health of children and help better understand
			 and enhance awareness about unexpected sudden death in early life.
	
	
 1.Short titleThis Act may be cited as the Reducing Unexpected Deaths in Infants and Children Act of 2016. 2.FindingsCongress finds as follows:
 (1)Nearly 3,500 infants die suddenly and unexpectedly every year. (2)Infants born to low-income women are more likely to die before their first birthday than infants born in higher-income households.
 (3)Non-Hispanic Black infants are more than twice as likely to die of Sudden Unexpected Infant Death compared to non-Hispanic White infants.
 (4)Disparities in sudden unexpected infant deaths account for 14 percent of the infant mortality gap between non-Hispanic Black infants compared to non-Hispanic White infants.
 (5)Preterm birth and low birth weight may be contributing factors in deaths from Sudden Infant Death Syndrome, which is a type of sudden unexpected infant death and the leading cause of postneonatal deaths.
 (6)Timely prenatal care and appropriate birth spacing can reduce the risks of early delivery and low birth weight.
 (7)Women can reduce the risk of infant mortality to their infants by improving their own health, both preconception and during pregnancy.
 (8)The American Academy of Pediatrics recommends regular prenatal care as a strategy for preventing SIDS, noting that there is substantial epidemiologic evidence linking a lower risk of SIDS for infants whose mothers obtain regular prenatal care.
 3.Amendment to the Public Health Service ActTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				WSudden unexpected infant death and sudden unexplained death in childhood
 399OO.DefinitionsIn this part: (1)AdministratorThe term Administrator means the Administrator of the Health Resources and Services Administration.
 (2)Death scene investigatorThe term death scene investigator means an individual certified as a death scene investigator by an accredited professional certification board.
 (3)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention. (4)StateThe term State has the meaning given to such term in section 2, except that such term includes tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act).
 (5)Sudden unexpected infant death; SUIDThe terms sudden unexpected infant death and SUID mean the sudden death of an infant under 1 year of age that when first discovered did not have an obvious cause. Such terms include those deaths that are later determined to be from explained as well as unexplained causes.
 (6)Sudden unexplained death in childhood; SUDCThe terms sudden unexplained death in childhood and SUDC mean the sudden death of a child who is 1 year of age or older, which remains unexplained after a thorough case investigation that includes a review of the clinical history and circumstances of death and performance of a complete autopsy with appropriate ancillary testing.
						399OO–1.Death scene investigation and autopsy
						(a)Investigations
 (1)GrantsThe Secretary, acting through the Director, shall award grants to States to enable such States to improve the completion of comprehensive death scene investigations for sudden unexpected infant death and sudden unexplained death in childhood.
 (2)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
							(3)Use of funds
 (A)In generalA State shall use amounts received under a grant under paragraph (1) to improve the completion of comprehensive death scene investigations for sudden unexpected infant death and sudden unexplained death in childhood, including through the awarding of subgrants to local jurisdictions to be used to implement standard death scene investigation protocols for sudden unexpected infant death and sudden unexplained death in childhood and conduct comprehensive, standardized autopsies.
 (B)ProtocolsA standard death scene protocol implemented under subparagraph (A) shall include the obtaining of information on current and past medical history of the infant/child, the circumstances surrounding the death including any suspicious circumstances, the sleep position and sleep environment of the infant/child, and whether there were any accidental or environmental factors associated with the death. The Director in consultation with medical examiners, coroners, death scene investigators, law enforcement, emergency medical technicians and paramedics, public health agencies, and other individuals or groups determined necessary by the Director shall develop a standard death scene protocol for children from 1 to 4 years of age, using existing protocols developed for SUID.
								(b)Autopsies
 (1)In generalThe Secretary, acting through the Director, shall award grants to States to enable such States to increase the rate at which comprehensive, standardized autopsies are performed for sudden unexpected infant death and sudden unexplained death in childhood.
 (2)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)Comprehensive autopsyFor purposes of this subsection, a comprehensive autopsy shall include genetic testing and a full external and internal examination, including microscopic examination, of all major organs and tissues including the brain, complete radiographs, vitreous fluid analysis, photo documentation, selected microbiology when indicated, metabolic testing, and toxicology screening of the infant or child involved.
 (4)GuidelinesThe Director, in consultation with board certified forensic pathologists, medical examiners, coroners, pediatric pathologists, pediatric cardiologists, pediatric neuropathologists and geneticists, and other individuals and groups determined necessary by the Director shall develop national guidelines for a standard autopsy protocol for sudden unexpected infant death and sudden unexplained death in childhood. The Director shall ensure that the majority of such consultation is with board certified forensic pathologists, medical examiners, and coroners. The Director is encouraged to seek additional input from child abuse experts, bereavement specialists, parents, and public health agencies on nonmedical aspects of the autopsy guidelines. In developing such protocol, the Director shall consider autopsy protocols used by State and local jurisdictions.
 (c)Authorization of appropriationsThere is authorized to be appropriated $8,000,000 for each of fiscal years 2017 through 2021 to carry out this section.
						399OO–2.Training
 (a)GrantsThe Secretary, acting through the Director, shall award grants to eligible entities for the provision of training on death scene investigation specific for SUID and SUDC.
 (b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall— (1)be—
 (A)a State or local government entity; or (B)a nonprofit private entity; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAn eligible entity shall use amounts received under a grant under this section to— (1)provide training to medical examiners, coroners, death scene investigators, law enforcement personnel, justices of the peace, and emergency medical technicians or paramedics concerning death scene investigations for SUID and SUDC, including the use of standard death scene investigation protocols that include information on the current and past medical history of the infant/child, the circumstances surrounding the death including any suspicious circumstances, the sleep position and sleep environment of the infant/child, and whether there were any accidental or environmental factors associated with the death;
 (2)provide training directly to individuals who are responsible for conducting and reviewing death scene investigations for sudden unexpected infant death and sudden unexplained death in childhood;
 (3)provide training to multidisciplinary teams, including teams that have a medical examiner or coroner, death scene investigator, law enforcement representative, and an emergency medical technician or paramedic;
 (4)in the case of national and State-based grantees that are comprised of medical examiners, coroners, death scene investigators, law enforcement personnel, or emergency medical technicians and paramedics, integrate training under the grant on death scene investigation of SUID and SUDC into professional accreditation and training programs;
 (5)in the case of State and local government entity grantees, obtain equipment, including computer equipment, to aid in the completion of standard death scene investigation; or
 (6)conduct training activities for medical examiners, coroners, and forensic pathologists concerning standard autopsy protocols for sudden unexpected infant death and sudden unexplained death in childhood and integrate the training under the grant on standard autopsy protocols in SUID and SUDC into professional accreditation and training programs.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2017 through 2021.
						399OO–3.Infant and Child death review
						(a)Prevention
 (1)Core capacity grantsThe Secretary, acting through the Administrator, shall award grants to States to build and strengthen State capacity and implement State and local infant and child death review programs and prevention strategies.
 (2)Planning grantsThe Secretary, acting through the Administrator, shall award planning grants to States that have no existing infant or child death review program or States in which the only infant and child death review programs are State-based, for the development of local infant and child death review programs and prevention strategies.
 (3)ApplicationTo be eligible to receive a grant under paragraph (1) or (2), a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (4)Technical assistanceThe Secretary, acting through the Administrator, shall provide technical assistance to assist States—
 (A)in developing the capacity for comprehensive infant and child death review programs, including the development of best practices for the implementation of such programs; and
 (B)in maintaining the national infant and child death case reporting system. (b)Authorization of appropriationsThere is authorized to be appropriated $7,000,000 for each of fiscal years 2017 through 2021 to carry out subsection (a).
						399OO–4.Grants for support services
 (a)In generalThe Secretary, acting through the Administrator, shall award grants to national organizations, State and local health departments, community-based organizations, and nonprofit organizations for the provisions of support services to families who have had a child die of sudden unexpected infant death and sudden unexplained death in childhood.
 (b)ApplicationTo be eligible to receive a grant under subsection (a), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsAmounts received under a grant awarded under subsection (a) may be used to provide grief counseling, education, home visits, 24-hour hotlines, ensure access to grief and bereavement services, build capacity in professionals working with families who experience a sudden death, and support groups for families who have lost a child to sudden unexpected infant death or sudden unexplained death in childhood.
 (d)PreferenceIn awarding grants under subsection (a), the Secretary shall give preference to community-based applicants that have a proven history of effective direct support services and interventions for sudden unexpected infant death and sudden unexplained death in childhood and can demonstrate experience through collaborations and partnerships for delivering services throughout a State or region.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2017 through 2021.
						399OO–5.Evaluation of State and regional needs
 (a)In generalThe Secretary, acting through the Director and in consultation with the Administrator, shall conduct a needs assessment on a State and regional basis of the availability of personnel, training, technical assistance, and resources for investigating and determining sudden unexpected infant death and sudden unexplained death in childhood and make recommendations to increase collaboration on a State and regional level for investigation and determination.
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000 for each of fiscal years 2017 through 2021..
 4.Enhancing public health activities related to stillbirthPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:  399V–6.Enhancing public health activities related to stillbirth (a)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible States to enhance and expand surveillance efforts to collect thorough and complete epidemiologic information on stillbirths, including through the utilization of the infrastructure of existing surveillance systems (including vital statistics systems).
 (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a State; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)an assurance that the applicant will implement the standardized surveillance protocol developed under subsection (c); and
 (B)a description of the infrastructure of existing surveillance systems in the State. (c)Surveillance protocolThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (1)provide for the continued development and dissemination of a standard protocol for stillbirth data collection and surveillance, in consultation with representatives of health and advocacy organizations, State and local governments, and other interested entities determined appropriate by the Secretary;
 (2)monitor trends and identify potential risk factors for further study using existing sources of surveillance data and expanded sources of data from targeted surveillance efforts, and methods for the evaluation of stillbirth prevention efforts; and
 (3)develop and evaluate methods to link existing data to provide more complete information for research into the causes and conditions associated with stillbirth.
 (d)Postmortem evaluation and Data CollectionThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with physicians, nurses, pathologists, geneticists, parents, and other groups determined necessary by the Director, shall develop guidelines for increasing the performance and data collection of postmortem stillbirth evaluation, including conducting and reimbursing autopsies, placental histopathology, and cytogenetic testing. The guidelines should take into account cultural competency issues related to postmortem stillbirth evaluation.
 (e)Public health programmatic activities related to stillbirthThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (1)develop behavioral surveys for women experiencing stillbirth, using existing State-based infrastructure for pregnancy-related information gathering;
 (2)increase the technical assistance provided to States, Indian tribes, territories, and local communities to enhance capacity for improved investigation of medical and social factors surrounding stillbirth events; and
 (3)establish best practices for home visits after the death of a child, using existing standards for such best practices, as available.
 (f)Public education and prevention programsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with health care providers, public health organizations, maternal and child health programs, parents, and other groups deemed necessary by the Director, shall directly or through grants, cooperative agreements, or contracts to eligible entities, develop and conduct evidence-based public education and prevention programs aimed at reducing the occurrence of stillbirth overall and addressing the racial and ethnic disparities in its occurrence, including—
 (1)public education programs, services, and demonstrations which are designed to increase general awareness of stillbirths; and
 (2)the development of tools for the education of health professionals and women concerning the known risk factors for stillbirth, promotion of fetal movement awareness, and the importance of early and regular prenatal care to monitor the health and development of the fetus up to and during delivery.
 (g)Task forceThe Secretary, in consultation with the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, and health care providers, researchers, parents, and other groups deemed necessary by the Directors, shall establish a task force to develop a national research plan to determine the causes of, and how to prevent, stillbirth.
					(h)Grants for support services
 (1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to national organizations, State and local health departments, and community-based organizations, for the provisions of support services to families who have experienced stillbirth.
 (2)ApplicationTo be eligible to receive a grant under paragraph (1), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)Use of fundsAmounts received under a grant awarded under paragraph (1) may be used to provide grief counseling, education, home visits, 24-hour hotlines, ensure access to grief and bereavement services, build capacity in professionals working with families who experience a sudden death, and support groups for families who have experienced stillbirth.
 (4)PreferenceIn awarding grants under paragraph (1), the Secretary shall give preference to applicants that are community-based organizations that have a proven history of providing effective direct support services and interventions related to stillbirths and can demonstrate experience through collaborations and partnerships for delivering services throughout a State or region.
 (i)DefinitionsIn this section: (1)The term State has the meaning given to such term in section 2, except that such term includes tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act).
 (2)The term stillbirth means a spontaneous, not induced, pregnancy loss 20 weeks or later after gestation, or if the age of the fetus is not known, then a fetus weighing 350 grams or more.
 (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2017 through 2021..
		
